DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses on the structural impairment of the fabric filter (claims 1–5 and 15–19)
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the inadequate cleaning of the fabric filter, comprising determining whether the maximum compressed air flow value is less than an average maximum compressed air flow value computed for a plurality of compressed air pulses (claims 1–4, 6 and 15–19).
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the inadequate cleaning of the fabric filter, comprising determining whether a compressed air flow value is greater than or equal to a minimum compressed air flow value limit (claims 1–4, 7 and 15–19).
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the 
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the failure of the solenoid valve, comprising determining a difference between a dwell timing associated with an energization of the solenoid valve and a predicted energization of the solenoid valve (claims 1–4, 9 and 15–19).
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the failure of the solenoid valve, comprising determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow value performance signature (claims 1–4, 10 and 15–19).
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the failure of the diaphragm valve, comprising determining whether a change in dust concentration value exceeds a first defined threshold, and determining whether a compressed air flow value exceeds a second defined threshold (claims 1–4, 11 and 15–19).
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the failure of the diaphragm valve, comprising determining whether a compressed air 
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the failure of the diaphragm valve, comprising detecting an activation of the solenoid valve, determining whether an initial compressed air flow value is substantially zero responsive to activation of the solenoid valve and determining whether a final compressed air flow value is non-zero responsive to deactivation of the solenoid valve (claims 1–4, 13 and 15–19).
The system where the diagnostic system is configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the blinding of the fabric filter (claims 1–4, 14 and 15–19).
The species are independent or distinct because the system could perform the targeted diagnostic analysis on any one of the parameters (e.g., structural impairment of the fabric filter or inadequate cleaning of the fabric filter), in any one of the prescribed ways (e.g., performing targeted analysis on the failure of the solenoid valve by determining a difference in dwell time associated with an energization of the solenoid valve and a predicted energization of the valve, or by determining whether compressed air flow value performance signature deviates from a baseline)—without simultaneously doing the analysis on all of the parameters in all of the prescribed ways. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Searching all of the species simultaneously would require a different field of search.  For instance, searching for performing targeted analysis on the failure of the solenoid valve, would not likely result in finding art pertinent to performing targeted diagnostic analysis on the inadequate cleaning of the filter fabric.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776